DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 12 August 2019. It is noted that this application benefits from Provisional Patent Application Serial No. 62/717,691 filed 10 August 2018. Claims 1-11 are pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[3]	Claims 1-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.


Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-11 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claim 1 is directed to a method and is reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, claim 1 is determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of assigning and communicating tasks to personnel/users, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed receiving requests for food preparation/delivery services and assigning tasks associated with the requests to personnel available to perform the tasks, which is an ineligible concept of Organizing Human Activity, namely: managing personal relationships or interactions between people (e.g., following rules or instructions to perform tasks associated with food preparation and delivery services).

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions)  and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…receiving a task request to be performed at a specified location…”, “…retrieving by a first user in a first functional role information on the task request…”, “...transmitting to the first user information identifying that the second and third users may be available to complete the task request...”, “...receiving from the first user an indication that the second user but not the third user has been selected to complete the task request...”, “...committing....the second user as being selected to complete the tasks...”, and “…transmitting to the second user that they have been selected to complete the task request and the specified location…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of identifying personnel available and/or suited to perform a service task and assigning the task one or more personnel, which is an ineligible concept of Organizing 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…validating that the first user is associated with an assignment function attribute, wherein the assignment function attribute designates an associated user as allowing assignments of users to tasks…” and “…determining, based on the first user...assignment function attribute, task request, and the specified location, second and third users...that may be available to complete the task…”. Respectfully, absent further clarification of processing steps executed by the processors of the computing environment in which the claimed invention is practiced, one of ordinary skill in the art would readily understand that given an user and a title of assignment, one of ordinary skill could reasonably determine whether the individual has authorizations and/roles of assigning personnel to tasks by applying human mental processing. Similarly, given an indication of roles and authorizations, a task request, and a location, one or ordinary skill in the art could determine available employees/personnel which may be available for the task employing by the human mental CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the “database” and the general implication that the invention is practiced in a computing environment as inferred by the use of verb “transmitting” with respect to the transmittal of information including candidate users and instructions to an assigned user. 


With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., a task assignment is entered/stored in a database and information is transmitted etc.) as associated with a respective “database” or unclaimed device operating in a network environment. Beyond the general statement that information on a task and assigned user is committed to a database and that the information about candidate users and indications of selections are transmitted to recipients, the limitations provide no further clarification with respect to the functions performed by the databse and/or any devices utilized in the information transmittal. Accordingly, the recitation of the database and the indication that information is transmitted constitutes a general linking of the claimed method to a technical environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  determining users and validating roles of users), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of assigning and communicating tasks to personnel/users using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and/or transmitting data or information over a network. The claimed assigning and communicating tasks to personnel/users benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0051036, Examiner notes paragraphs [0032]-[0056]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   



With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) commit information to a database; and (2) transmit information to users. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., available users and assignments); (2) storing and retrieving information and data from a generic computer memory (e.g., commitments of users to 


In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Dependent claims 2-11, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



[4]	Claim(s) 1, 5-10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aristeia-Esir et al. (United States Patent Application Publication No. 2019/0378078).

With respect to claim 1, Aristeia-Esir et al. disclose a method comprising: receiving a task request to be performed at a specified location (Aristeia-Esir et al.; paragraphs [0023] [0040] [0041]; See at least user submits task and relevant parameters including location); retrieving by a first user in a first functional role information on the task request (Aristeia-Esir et al.; paragraphs [0032] [0034] [0040] [0041]; See at least system utilizes task parameters to analyze task for the user, i.e., a first user in a role to assign the task); validating that the first user is associated with an assignment function attribute, wherein the assignment function attribute designates an associated user as allowing assignments of users to tasks (Aristeia-Esir et al.; paragraphs [0030] [0038] [0039]; See at least user is able to assign tasks to providers who have agreed to be service providers. This is a form of assignment attribute assigned to the user); determining, based on the first user being associated with the assignment function attribute, the task request, and the specified location, second and third users in a second functional role that may be available to complete the task request based at least in part on their relevance to the specified location (Aristeia-Esir et al.; paragraphs [0036]-[0038]; See at least service provider profiles selectable by the user returned to the user. The service providers are reasonably second and third user); transmitting to the first user information identifying that the second and third users may be available to complete the task request (Aristeia-Esir et al.; paragraphs [0036]-[0038]; See at least service provider profiles returned to user); receiving from the first user an indication that the second user but not the third user has been selected to complete the task request (Aristeia-Esir et al.; paragraphs [0038] [0039]; See at least user selects a provider); committing in an assigned task database information on the task request and the second user as being selected to complete the task request (Aristeia-Esir et al.; paragraphs [0026]-[0029]; See at least providers accepting tasks, i.e., working for the user previously are stored in the trust circle as performing the task. The stored data including tasks and providers in the trust circle is reasonably a form of database); and transmitting to the second user that they have been selected to complete the task request and the specified location (Aristeia-Esir et al.; paragraphs [0038] 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[5]	Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aristeia-Esir et al. (United States Patent Application Publication No. 2019/0378078) in view of Leifer et al. (United States Patent Application Publication No. 2019/0228855).


With respect to claims 2-4, and the recommendation of dishes and the provision of ingredients accommodating dietary preferences and allergies, while Aristeia-Esir et al. disclose requests including meal requests and further identifying particular chefs to whom to assign the request, Aristeia-Esir et al. is silent with respect to recommending food items and ingredients.

However, as evidenced by Leifer et al., it is well known in the art to utilize a customer profile including allergic and dietary preferences to recommend dishes and provide ingredients and recipes for arranging delivery of the ingredients to the customer location. 

With respect to claim 2, Leifer et al. disclose a method including determining, based on a user profile of a customer user making the task request, one or more dishes that may suit the customer 
With respect to claim 4. The method of claim 2 wherein the user profile indicates an allergy (Leifer et al.; paragraphs [0032] [0038] [0039]; See at least user profile including allergies and preferences).

With respect to claims 2-4, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the meal delivery example/features of Aristeia-Esir et al. by further including the profile-based recommendation and ingredient delivery based on customer history and preferences as taught Leifer et al. The instant invention is directed to a system and method of providing task performance/meal delivery services. As Aristeia-Esir et al. disclose the use of a task assignments including meal preparation and delivery in the context of a system and method for task performance/meal delivery services and Leifer et al. similarly discloses the utility of meal recommendation and ingredient delivery in the context of a system and method for task performance/meal delivery services, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of enhancing customer satisfaction by providing a broader array of options when ordering meals for delivery.





Conclusion

[6]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..

Moore et al., INTEGRATED SYSTEM AND METHOD FOR MEAL PLANNING AND MANAGEMENT, United States Patent Application Publication No. 20130224694, paragraphs [0048]-[0053]: 

Relevant Teachings: Moore et al. discloses a system and method which utilizes customer profiles to recommend food items and provides recipes and ingredients for delivery. 

Clark et al., INTEGRATED GROCERY SELECTION AND DELIVERY BASED ON QUEUED RECIPES, United States Patent Application Publication No. 2008/0133724, paragraphs [0015]-[0017][0059]-[0062]: 

Relevant Teachings: Clark et al. discloses a system and method which includes functionality to utilize customer profiles and receive requests for meals. The system/method further generates 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROBERT D RINES/Primary Examiner, Art Unit 3683